Case 2:17-cv-08937-DMG-FFM Document 68-1 Filed 06/06/19 Page1lof2 Page ID #:1140

 

STATE OF COLORADO, ss:

I, Cheryl Stevens Clerk of the Supreme Court of the State of

Colorado, do hereby certify that

Clifford Thomas Brazen

 

has been duly licensed and admitted to practice as an

~ ATTORNEY AND (OUNSELOR AT LAW

within this State; and that his/her name appears upon the Roll of Attorneys

 

and Counselors at Law in my office of date the 3”
day of November _ A.D. 2014 and that at the date hereof
the-eatd Clifford Thomas Brazen

 

Attorney is inacti i 4/2
is in good standing at this Bar. y cuive commencing 01/24/2018

    

IN WITNESS WHEREOF, I have bereunio subscribed my name and
affixed the Seal of said Supreme Court, at Denver, in said State, this

3S” gay of June Ap. 2019

Cheryl Stevens

Cf pf Clerk

 
Case 2:17-cv-08937-DMG-FFM Document 68-1 Filed 06/06/19 Page 2of2 Page ID #:1141

The Supreme Court of Kansas

Certificate of Good Standing

|, Douglas T. Shima, Clerk of the Supreme Court of the State of Kansas, do hereby certify that the Supreme
Court of Kansas is the highest court of law, and the court of last resort within the State of Kansas, and has

exclusive jurisdiction over and control of the admission of applicants to the bar of this state.
| do further certify that on September 19, 2016,

Clifford Thomas Brazen

was duly admitted to practice as an attorney and counselor of the Supreme Court and all other courts of the

State of Kansas and is, on the date indicated below, a member in good standing of the Kansas Bar.

Witness my hand and the seal of the Supreme
Court, hereto affixed at my office in Topeka,

Kansas, this 4th day of June, 2019.

Dreglas7. Mos

Active Status Clerk of the Supreme Court of Kansas

 
